UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1830



In re:   JIMMY REID,



                Petitioner.



                 On Petition for Writ of Mandamus.
                      (1:14-cv-00029-TDS-LPA)


Submitted:   November 18, 2014              Decided:   November 20, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jimmy Reid, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jimmy    Reid    petitions     this    court    for    a    writ       of

mandamus, seeking an order directing the district court to rule

on his 28 U.S.C. § 2254 (2012) petition.                     Our review of the

district court’s docket reveals that the court dismissed Reid’s

§   2254    petition     by    order   entered      on   September       30,    2014.

Accordingly, because Reid has received the relief he seeks, we

grant leave to proceed in forma pauperis and deny the mandamus

petition as moot.         We dispense with oral argument because the

facts   and    legal   contentions     are   adequately       presented        in   the

materials     before    this   court   and    argument    would     not    aid      the

decisional process.



                                                                PETITION DENIED




                                        2